IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DEREK SMITH,                               : No. 224 MAL 2016
                                           :
                   Respondent              : Petition for Allowance of Appeal from
                                           : the Order of the Commonwealth Court
                                           :
             v.                            :
                                           :
                                           :
PENNSYLVANIA BOARD OF                      :
PROBATION AND PAROLE,                      :
                                           :
                   Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 11th day of August, 2016, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:


             Does the Commonwealth Court’s decision conflict with this Court’s
             decision in Gaito v. Pennsylvania Board of Probation and Parole?